Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated below.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a text information determining module” in claim 7
“a first intention determining module” in claim 7
“a semantic determining module” in claim 7, claim 8
“a label module” in claim 7
“a domain and slot determining module” in claim 7
“a generating module for first semantic information” in claim 8
“a semantic determining module” in claim 8
“the semantic generating module” in claim 9
“intention determining module” ” in claim 9
“a slot determining module” in claim 920
“a generating module for second semantic information generating module” in claim 9
“the label module” in claim 10
“an entity label module” in claim 10
“a domain label module”  in claim 1030
“a replaceable element label module” in claim 10
“the first intention determining module” in claim 11
“an candidate intention determining module” in claim 11
“the first intention selecting module “ in claim 12
“a removing module” in claim 12
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 7 and 13 recite  “determining text information corresponding to a received speech signal; obtaining label information of the text information by labeling elements in the text information; determining first intention information of the text information based on the label information; and determining a semantic of the text information based on the first intention information and the label information.”  These limitations, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” (or device) language, “determining text information …”, “obtaining label information …”, “determining first intention information …”, and, “determining a semantic of the text information…” in the context of this claim encompasses two people talking where the first person says: “Play hot n cold by Katy Perry.”, and the second person determines the text by  writing in his notebook the text of the request: “play hot n cold by Katy Perry”,  obtains label information by proceeds to describe the labels: “Domain: Media, Intent: Play_Song, song_name: hot n cold; artist_name: Katy Perry”, determines the intent is to play song, determines a semantic by collecting the text and the labels under the heading “semantic” in his notebook.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, claim 13 only recites additional elements - using a processor to perform all of the above mentioned steps.  The use of a processor is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a microphone are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 8, 14 recite determining first domain information and first slot information of the text information based on the first intention information and the label information; generating first semantic information of the text information based on the first intention information, the first domain information, and the first slot information; and determining the semantic of the text information at least based on the first semantic information.  This amounts to a human saying “Play hot n cold by Katy Perry”, and the second person writes in the notebook: “Domain: Media, Intent: Play_Song, slot: hot n cold”, determines a semantic by collecting the text and the labels under the heading “semantic” in his notebook. No additional limitations are present.

Claims 3, 9, and 15 recite determining second domain information and second intention information of the text information based on a text feature representation associated with the text information ;determining second slot information of the text information based on the text feature representation associated with the text information; generating second semantic information of the text information based on the second domain information, the second intention information, and the second slot information ; and determining the semantic of the text information based on the first semantic information and the second semantic information. Domain: Music, Intent: Play_Song, slot: hot n cold” and, determines a semantic by collecting the text and the labels under the heading “semantic” in his notebook. No additional limitations are present. 

Claims 4, 10, 16  recite labeling an entity element in the elements, the entity element comprising at least one of a time, a number, a person name and a place name; labeling a domain for each of the elements based on a predetermined knowledge base; labeling a replaceable element in the elements based on a context-free grammar.  This amounts to a human saying “Play hot n cold by Katy Perry.”, and the second person writes in the notebook, and consulting a dictionary that lists all the possible domains: “Domain: Music, Intent: Play_Song, slot: hot n cold; person_name: Katy Perry” in his notebook and drawing a parse tree for the  sentence uttered by the first human in his notebook. No additional limitations are present. 

Claims 5, 11 and 16 Aharoni recite wherein determining the first intention information of the text information comprises: determining a plurality of candidate intention information corresponding to the label information based on a mapping relationship between the label information and intention information; and selecting the first intention information from the plurality of candidate intention information. This amounts to the second person making a list of possible intentions, assigning a weight to each intention and finally deciding on the intention “play music” based on the intention that has the largest determined weight. No additional limitations are present

Claims 6, 12 and 18 Aharoni recite removing a part of the plurality of candidate intention information not satisfying a predetermined constraint condition from the plurality of candidate intention information, and wherein the predetermined constraint condition comprises at least one of: an order of information units in the label information being correct; and an information unit in the label information having a plurality of values. This amounts to the second person making a list of possible intentions, assigning a weight to each intention, removing intentions that fall below the weight of 5 (out of 10), while considering the possibility of the song_name to have  multiple values,  and finally deciding on the intention “play music” based on the intention that has the largest determined weight that exceeded the threshold of 5. No additional limitations are present.

Claims 13-18 are drawn to “signal” per se as recited in the preamble and as such is non-statutory subject matter. As per filed Applicant’s Specification page 15 ll 3-13 : “In the context of the present disclosure, the machine-readable medium may be a tangible medium that may contain or store a program to be used by or in connection with an instruction execution system, apparatus, or device. The machine-readable medium may be a machine-readable signal medium or a machine-readable storage medium. The machine-readable medium may include, but be not limit to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples of the machine-readable storage medium may include electrical connections based on one or more wires, a portable computer disk, a hard disk, a RAM, a ROM, an erasable programmable read-only memory (EPROM or flash memory), an optical fiber, a portable compact disk read-only memory (CD-ROM), an optical storage, a magnetic storage device, or any suitable  combination of the foregoing..”, the term ”machine-readable  medium" is not defined as to the scope and the term "may include" are open-ended.  Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994).
Further, while the specification provides non-limiting examples of machine-readable media, machine-readable signal media, and machine-readable storage media, the specification is silent regarding the claimed computer readable storage medium.  As the specification does not provide a controlling definition for the claimed computer readable storage medium the plain meaning of the term is relied upon by the examiner, where the plain meaning includes transitory and non-transitory media.

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2,  7, 8, 13, 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aharoni (US 20210090570 A1).

With respect to claims 1, 7 and 13 Aharoni teaches A method/apparatus/computer readable storage medium comprising: 
a non-transitory computer-readable medium comprising computer-executable instructions stored thereon, and an instruction execution 25system which is configured by the instructions to implement at least one (Claim 17. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution…) of:
wherein when the computer program is executed by a processor, the processor is caused to implement a 20method for speech interaction, and the method comprises ([0108] Various implementations of the systems and techniques described here can be realized in digital electronic circuitry, integrated circuitry, specially designed ASICs (application specific integrated circuits), computer hardware, firmware, software, and/or combinations thereof. These various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.):
determining text information corresponding to a received speech signal ([0069] An automatic speech recognition system (ASR) first transcribes the user query into a transcript); 
obtaining label information of the text information by labeling elements in the text information ([0069] FIG. 4 shows example transcripts and their corresponding domain, intent, and arguments [label information]. In some instances, only arguments that have corresponding values in a transcript are shown. For example, song name and station name are both arguments in the MEDIA domain but only one has a corresponding value in each of the MEDIA examples. In some implementations, jointly optimizing these three tasks improves the overall quality of the NLU component. For conciseness, the word semantics may refer to all three of domain, intent and arguments.); 
determining first intention information of the text information based on the label information ([0069] NLU may refer to the component that predicts domain, intent, and slots given the ASR transcript.); and 
determining a semantic of the text information based on the first intention information and the label information ([0069] For conciseness, the word semantics may refer to all three of domain, intent and arguments.).  

With respect to claims 2, 8, 14 Aharoni teaches determining first domain information and first slot information of the text information based on the first intention information and the label information ([0069] NLU may refer to the component that predicts domain, intent, and slots given the ASR transcript.)); 
generating first semantic information of the text information based on the first intention information, the first domain information, and the first slot information ([0069] NLU may refer to the component that predicts domain, intent, and slots given the ASR transcript [generating semantic information is mapped to domain, intent, slot prediction] . SLU may refer to the full system that predicts the aforementioned starting from audio. NLU itself involves domain classification, intent detection, and slot filling.… For conciseness, the word semantics may refer to all three of domain, intent and arguments.); and 
determining the semantic of the text information at least based on the first semantic information ([0069] NLU may refer to the component that predicts domain, intent, and slots given the ASR transcript [generating semantic information is mapped to domain intent slot prediction] . SLU may refer to the full system that predicts the aforementioned starting from audio. NLU itself involves domain classification, intent detection, and slot filling… For conciseness, the word semantics may refer to all three of domain, intent and arguments.).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3,  9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni as applied to claims 2, 8 and 14 respectively in further view of Moon (US 20200410012 A1)

With respect to claims 3, 9, and 15 Aharoni does not explicitly disclose but Moon teaches 
determining second domain information and second intention information of the text information based on a text feature representation associated with the text information ([0045] In particular embodiments, the assistant system 140 may receive a user input from the assistant application 136 in the client system 130 associated with the user. In particular embodiments, the user input may be a user generated input that is sent to the assistant system 140 in a single turn. If the user input is based on a text modality, the assistant system 140 may receive it at a messaging platform 205. If the user input is based on an audio modality (e.g., the user may speak to the assistant application 136 or send a video including speech to the assistant application 136), the assistant system 140 may process it using an automatic speech recognition (ASR) module 210 to convert the user input into text, and [0046]The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220) ; 
determining second slot information of the text information based on the text feature representation associated with the text information ([0046]The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220); 
generating second semantic information of the text information based on the second domain information, the second intention information, and the second slot information ([0046]The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220); and 
determining the semantic of the text information based on the first semantic information and the second semantic information ([0046]The semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Aharoni in view of Moon, in order to determine second slot information of the text information based on the text feature representation associated with the text information to  increase engagement and coherent interactions ([0076], Moon).


Claims 4, 10 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni as applied to claims 2, 8 and 14 respectively in further view of Bodenstab (US 20200312311 A1)
With respect to claims 4, 10, 16  Aharoni teaches labeling an entity element in the elements, the entity element comprising at least one of a time, a number, a person name and a place name ([Figure 4 shows a person name= (artist_name)); 
labeling a domain for each of the elements based on a predetermined knowledge base ([0075] The tokens come from a dictionary consisting of the domain, intent, argument labels, and graphemes to represent the argument values.); 
Aharoni does not explicitly recite but Bodenstab teaches labeling a replaceable element in the elements based on a context-free grammar ([0052] A language model component built-in may support, e.g., both discrete events, absolute or relative terms and temporal intervals. For example, a calendar event enabled by alignment process 10 may support input in any of the following example and non-limiting forms: “at five pm,” “June second,” “at three o′clock on Monday,” “December twenty,” “Monday May fifth,” “in three hours,” “in two days,” “on Christmas,” “at five in the morning,” “between nine am and seven pm,” “from June third to first of July,” and so on, and  [0055] In some implementations, alignment process 10 may align 304 the ASR and NLU between the plurality of language model components based upon, at least in part, the contribution bias. For example, using the calendar built-in as an example, some example values may include, e.g., “at five pm,” “June second,” “at three o'clock on Monday,” “December twenty,” etc. A context-free grammar may be developed for NLU intent and mention recognition. All paths from the context-free grammar may be enumerated to generate text to train the statistical language model. ).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Aharoni in view of Bodenstab, in order to label a replaceable element in the elements based on a context-free grammar to  produce an easier and more efficient system by, e.g., replacing duplicate modeling for common use cases with “factory” models for common domains ([0047], Bodenstab).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni as applied to claims 1, 7 and 13 respectively in further view of Zhong (US 11355098 B1)

With respect to claims 5, 11 and 16 Aharoni does not explicitly recite but Zhong teaches
wherein determining the first intention information of the text information comprises: determining a plurality of candidate intention information corresponding to the label information based on a mapping relationship between the label information and intention information (Col 24 ll 25-49 In some examples, the IC component 438 may identify multiple possible intents for each device domain(s) 426 model. As part of the process for determining intents, the IC component 438 may further determine confidence values for the different intents determines for the text data. The IC component 438 may determine, based on for example how well the text data matches to frameworks including the list of slots/fields in the domain-specific grammar frameworks included in the domain intents 430 [mappings]. For instance, the IC component 438 may determine how well the words in the text data received from ASR, such as a subject, verb, preposition, etc., match with corresponding frameworks of slots/fields for the determined intents. In addition to matching words between the text data received from the ASR component 122 and the words included in the slots/fields of the intent frameworks in the domain intents 430, the IC component 438 may compare the proximity, order, etc., of the words in the text data with the framework of slots/fields.); and 
selecting the first intention information from the plurality of candidate intention information (Col 24 ll 25-49 Based on how well the text data matches or aligns with the frameworks of slots/fields for the multiple intents, different intent confidence values may be determined. For example, if the words, order of the words, proximity of the words, etc., match well with a framework of slots/fields for an intent, the intent confidence score for the corresponding intent may be a higher intent confidence score, and vice-versa.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Aharoni in view of Zhong, in order to determine a plurality of candidate intention information corresponding to the label information based on a mapping relationship between the label information and intention information to provide data or produce some other output requested by a user to produce an easier and more efficient (Col 9 ll 45-47, Zhong).


Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni, Zhong as applied to claims 5, 11 and 17 respectively in further view of Greborio (US 20200302919 A1)

With respect to claims 6, 12 and 18 Aharoni, Zhong do not explicitly recite but Greborio teaches removing a part of the plurality of candidate intention information not satisfying a predetermined constraint condition from the plurality of candidate intention information, and wherein the predetermined constraint condition comprises at least one of: an order of information units in the label information being correct; and an information unit in the label information having a plurality of values ([0279] In some examples, parsing structure 900 includes a group node configured to select a candidate user intent as the determined user intent based on the confidence score associated with the candidate user intent. In some examples, a group node selects a candidate user intent as the determined user intent if the confidence score associated with the candidate user intent exceeds predetermined threshold [predetermined constraint]. In some examples, a group node discards a candidate user intent if the confidence score associated with the candidate user intent is below a predetermined threshold. For example, group node 970 selects the candidate user intent of providing information about the product associated with “id #123AD” as the determined user intent because the confidence score associated with the candidate intent exceeds a predetermined threshold. In contrast, group node 970 does not select a second candidate user intent that the user would like to know more about a different product because the confidence score associated with the second candidate intent is below a predetermined threshold .)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Aharoni, Zhong in view of Greborio, in order for removing a part of the plurality of candidate intention information not satisfying a predetermined constraint condition from the plurality of candidate intention information, and wherein the predetermined constraint condition comprises at least one of: an order of information units in the label information being correct and an information unit in the label information having a plurality of values to provide data or produce some other output requested by a user to produce an easier and more efficient (Col 9 ll 45-47, Greborio).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.P./Examiner, Art Unit 2657                                         

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657